Citation Nr: 0208789	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  01-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active military service from August 29, 1952 
to August 27, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO continued a 50 percent rating for PTSD.  This matter 
was previously before the Board in October 2001, at which 
time it was remanded for additional development.  The issue 
is now returned for additional appellate processing.

The Board notes that the veteran requested a hearing before 
the Board in his June 2001 substantive appeal.  The veteran 
was notified that the hearing had been scheduled.  By letter 
received in August 2001, the veteran canceled the hearing.


FINDING OF FACT

The veteran's PTSD symptoms of sleep disturbance, nightmares, 
daily memories of Korea, startle response, poor appetite, 
foreshortened sense of future, and hypervigilance cause no 
more impairment than reduced reliability and productivity; 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood are not shown.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD disability has increased 
in severity and is more disabling than contemplated by the 
assigned rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).

The Board has considered all the evidence of record and for 
the reasons set forth below, finds that the veteran's PTSD 
symptoms more closely approximate the criteria for a 50 
percent rating.  At the outset, the Board notes that the 
veteran's symptoms-as revealed in VA records of treatment 
and compensation examinations since 1999-include:  daily 
memories of Korea, sleep disturbances, nightmares (the 
content of which the veteran could not recall), dreams about 
a boy in Korea who died, startle response, avoidance of going 
out, poor appetite, very low mood, lack of motivation, loss 
of interest in activities, a passive death wish, feelings of 
detachment from others, foreshortened sense of future, 
difficulty controlling anger, difficulty concentrating, and 
hypervigilance.  

The existence of these symptoms, however, is not enough to 
merit assignment of a higher rating.  Rather, the evidence 
must show that the veteran's PTSD symptoms result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In determining this, the Board finds 
persuasive the March 2002 VA examiner's diagnosis of 
borderline personality disorder and conclusion that this 
personality disorder would interfere with the veteran's 
ability to function and obtain meaningful employment.  That 
examiner stated that the symptoms of pseudo-dissociation, 
chronic feelings of emptiness, recurrent suicide threats or 
attempts, past history of alcohol abuse and Valium 
dependence, vague paranoid ideas, difficulty with 
interpersonal relationships, and multiple marriages, all go 
to clearly establish a basis for his borderline personality 
disorder and this would be the reason why the veteran would 
have difficulty with day-to-day functioning.  In keeping with 
that conclusion, the examiner provided a diagnosis of PTSD, 
by history, and borderline personality disorder.  While the 
examiner wrote that the veteran should be rated "as a 
60[.]" since there is no 60 percent rating available under 
Diagnostic Code 9411, it is unclear what is meant by this 
conclusion.  Moreover, it is not clear that the examiner 
found that such a "rating" was based on only those problems 
caused by PTSD.

What is clear from the evidence taken as a whole, is that the 
PTSD symptoms play only a limited part in the veteran's 
occupational and social impairment.  Buttressing this 
conclusion are the treatment notes of the veteran's VA 
treating psychiatrists.  These notes do not suggest an 
increase in the veteran's PTSD symptoms.  Specifically, the 
two primary treating psychiatrists had an impression of PTSD 
by history only (not by behavior or symptoms) in the majority 
of the progress notes prepared between November 1999 and 
September 2001.  Overall, the evidence has not shown that the 
veteran's PTSD symptoms more closely approximate the criteria 
for a rating above 50 percent.  

Both the veteran and his representative contend that the 
March 2002 VA examination is inadequate.  On this point, the 
Board is satisfied with the thoroughness of the examination.  
The examination report shows that the examiner recorded the 
veteran's history of memory loss, but found no evidence of 
memory loss during the mental examination.  The examiner also 
presented a fairly extensive analysis of the veteran's report 
of previous suicide attempts and presented a diagnosis of 
dysthymia.  Finally, the Board finds that there was 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Specifically, as suggested above, a 
comprehensive psychiatric examination was provided to the 
veteran in March 2002.  While it is not apparent from the 
report of the examination that psychological testing was 
accomplished, it is clear that the claims file was reviewed 
and a thorough mental examination conducted, with conclusions 
regarding the severity of the veteran's PTSD that are more 
than sufficient to allow accurate application of the rating 
criteria. 

In reaching these conclusions, the Board considered the duty-
to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The veteran was notified of the provisions of the new law and 
the implementing regulations in a November 2001 letter from 
the RO, and through the Board's October 2001 remand.  The 
veteran was provided the opportunity to respond in light of 
the new law and regulations.  The veteran has been provided 
VA examinations.  Additionally, the Board is not aware of any 
relevant evidence that has not been associated with the 
record.  As a result, the Board concludes that further 
evidentiary development is not required.  In other words, a 
remand for the purpose of attempting to obtain more records 
is likely to serve no meaningful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



								(Continued on next 
page)

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

